Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims 4-15 are pending in this application. 

 Applicants’ letters (8/26/2021 and 10/28/2021) of conformation of the deposit of  streptococcus auxinotrope  is made  and publicly available    results the withdrawal of 112(a) rejection.

In a telephone conversation with Thomas O’Rouke on 10/27/2021, an agreement was reached to cancel claims 4-5 to place the application in condition for allowance.
Claims  6-15 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Thomas O’Rouke on 10/27/2021

EXAMINER’S AMENDMENT
Cancel claims 4-5.

The following is an examiner’s statement of reasons for allowance:

Applicants developed  a new process of making 3-4-deoxy-glucosamine  using a monoculture of a novel cryptobacteria on micronized shrimp and/or crab meal, said process comprising the steps of: a) wetting the micronized shrimp and/or crab meal to moisten the shrimp and/or crab meal :b) letting the wetted micronized shrimp and/or crab meal formed in step a) stand under aerobic conditions or with oxygenation for a predetermined time interval, whereby a monoculture of a cryptobacteria blooms on the shrimp and/or crab meal; and then c) completely biodegrading the shrimp and/or crab meal by action of the cryptobacteria formed on the shrimp and/or crab meal to form the 3-4-deoxy-glucosamine; wherein the cryptobacteria is Streptococcus auxinotrope.   Prior arts neither teach nor suggest process of making 3-4-deoxy-glucosamine  using a monoculture of a novel cryptobacteria on micronized shrimp and/or crab meal, said process comprising the steps of: a) wetting the micronized shrimp and/or crab meal to moisten the shrimp and/or crab meal: b) letting the wetted micronized shrimp and/or crab meal formed in step a) stand under aerobic conditions or with oxygenation for a predetermined time interval, whereby a monoculture of a cryptobacteria blooms on the shrimp and/or crab meal; and then c) completely biodegrading the shrimp and/or crab meal by action of the cryptobacteria formed on the shrimp and/or crab meal to form the 3-4-deoxy-glucosamine; wherein the cryptobacteria is Streptococcus auxinotrope.  As such process of making 3-4-deoxy-glucosamine  using a monoculture of a novel cryptobacteria on micronized shrimp and/or crab meal, said process comprising the steps Streptococcus auxinotrope is novel and non-obvious. 

 Thus claims   6-5 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652